Citation Nr: 0003353	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  91-56 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) due to exposure in service to Agent Orange.  

2.  Entitlement to an extra-schedular disability rating in 
excess of 30 percent for an injury to Muscle Group XV due to 
a shell fragment wound to the right thigh.  

3.  Entitlement to an increased (compensable) schedular 
disability rating for furunculosis.  

4.  Entitlement to special monthly compensation (SMC) due to 
the loss of use of the right foot.  

5.  Entitlement to financial assistance from the Department 
of Veterans Affairs for the purchase of an automobile or of 
adaptive equipment for an automobile.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from October 1967 
to October 1969, including combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Boston Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 1999, the appellant and his representative appeared at 
a hearing held at the RO before the undersigned.  A 
transcript of that hearing is of record.  The appellant had 
earlier appeared at hearings held at the RO in July 1997 and 
August 1990, transcripts of which are also of record.  

By rating action dated in October 1997, a separate 20 percent 
rating was assigned for sciatic neuropathy of the right leg 
due to the shell fragment wound (SFW) in service.  Although 
kept fully informed of this action, the appellant did not 
initiate a timely appeal from this rating action.  However, 
the Board interprets the appellant's testimony at the August 
1999 hearing concerning the current 20 percent disability 
rating for right sciatic nerve neuropathy as being "a dollar 
short" (August 1999 Transcript, p. 14) as asserting a claim 
for an increased rating for that service-connected 
disability.  Much of the appellant's other testimony 
concerning the necessity for him to wear a TENS unit to 
lessen the pain he experiences in his right leg also seems to 
have been directed towards the issue of an increased rating 
for the right sciatic nerve neuropathy.  This matter has not 
been procedurally developed for appellate review by the Board 
at this time, and it is not inextricably intertwined with any 
of the issues currently certified on appeal.  This matter is 
therefore referred to the RO for further development or other 
appropriate action.  

On page six of the appellant's written Statement in Support 
of the Claim submitted at the August 1999 hearing 
(erroneously dated August 5, 1997), he appears to assert that 
a separate disability rating is also warranted for the SFW 
scars on his right thigh, in addition to the ratings already 
assigned for an injury to Muscle Group XV and right sciatic 
nerve neuropathy.  This matter is also referred to the RO for 
appropriate further action.  

At the July 1997 hearing, some mention was made of a possible 
future claim by the appellant seeking service connection for 
chloracne (see July 1997 Transcript, p. 2).  No such claim 
has been filed as of the present time, although the appellant 
did assert at the August 1999 hearing that he has chloracne 
(see August 1999 Transcript, p. 9).  


FINDINGS OF FACT

1.  The claim seeking service connection for PCT due to 
exposure in service to Agent Orange is plausible.  

2.  Exceptional circumstances making impracticable the 
application of the normal schedular rating criteria for the 
service-connected injury to Muscle Group XV do not exist in 
this case.  

3.  Old scars from recurrent furunculosis on the neck, chest 
and shoulders are moderately disfiguring.  Exfoliation, 
exudation or itching involving an exposed surface or 
extensive area have not been demonstrated.  

4.  The claims seeking SMC for loss of use of the right foot, 
and for financial assistance in the purchase of an automobile 
or auto adaptive equipment are plausible.  


CONCLUSIONS OF LAW

1.  The claims seeking service connection for PCT due to 
exposure in service to Agent Orange, seeking SMC for loss of 
use of the right foot, and seeking financial assistance in 
the purchase of an automobile or auto adaptive equipment are 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  An extra-schedular rating in excess of 30 percent for an 
injury to Muscle Group XV is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (1999).  

3.  A 10 percent schedular rating for old scarring due to 
furunculosis is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Code 7800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant was wounded in action on November 18, 1968, 
when an enemy grenade exploded near him and a large chunk of 
it went through the back of his right leg.  Service 
connection was subsequently granted for a severe injury to 
Muscle Group XV which has been rated 30 percent disabling 
(the maximum schedular rating) since the appellant's 
discharge from active service in October 1969.  In addition, 
entitlement to service connection for right sciatic 
neuropathy due to the same SFW has also been established more 
recently, with a separate 20 percent schedular disability 
rating assigned.  Currently, the appellant is also service-
connected for malaria and furunculosis, both rated at the 
noncompensable level; and for a post-traumatic stress 
disorder (PTSD), rated 100 percent disabling.  The permanency 
of the appellant's total service-connected disability has 
also been recognized by the RO.  See letter from the RO to 
the appellant, dated April 26, 1999.  

Service Connection for PCT

The appellant was treated in service for recurrent cultured 
staphylococcus infections in small furuncles, located 
especially on the back of his neck.  Accordingly, service 
connection has already been granted for furunculosis.  The 
appellant contends that PCT was also present and treated in 
service, but this assertion is not corroborated by the 
service medical records.  PCT was initially diagnosed in 
approximately June 1993, more than 23 years after the 
appellant's separation from active service in October 1969.  
It appears to be manifested primarily by blister-like 
eruptions on the dorsum of the hands and fingers.  

Since the appellant's PCT was not clinically manifested 
within one year of the appellant's exposure to Agent Orange 
(which ended in December 1968), the appellant is not entitled 
to the legal presumption set forth in the relevant Federal 
statutes and regulations concerning the presumed onset in 
service of PCT which is shown to have been present within one 
year of exposure to Agent Orange.  See 38 U.S.C.A. 
§ 1116(a)(1)(E) (Supp. 1999); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).  This legal presumption was established by 
Congress, based primarily upon statistical evidence compiled 
by the National Academy of Sciences.  See 38 U.S.C.A. 
§ 1116(a)(1)(E).  

However, one of the appellant's current treating VA 
physicians, identified as J. D. Abernethy, M.D., 
Environmental Physician/Agent Orange, has nevertheless listed 
among the appellant's currently active medical problems PCT 
due to chronic liver disease, alcohol abuse, and Agent Orange 
exposure.  See VA outpatient treatment record dated 
February 8, 1996.  Likewise, another VA physician, A.S. 
Lanes, M.D., reported a diagnosis of PCT secondary to Agent 
Orange exposure after his examination of the appellant's skin 
in June 1995.  Unfortunately, neither of these physicians has 
provided the Board with any reasons and bases for these 
diagnoses so many years after exposure to Agent Orange, so 
the Board is left unsure as to the factual basis for these 
diagnoses or the probative weight to be accorded to them.  

Nevertheless, these medical reports appear to be sufficient 
to render the claim well-grounded under 38 U.S.C.A. § 5107(a) 
in view of the presumption of credibility which attaches to 
them solely for this purpose.  See King v. Brown, 5 Vet. App. 
19, 21 (1993).  Determinations regarding the weight and 
credibility of evidence are inapplicable at the well-grounded 
stage of adjudication.  Wandel v. West, 11  Vet. App. 200, 
206 (1998).  Accordingly, the Board has concluded that this 
claim is well-grounded, and that a remand for further 
development is warranted.  

Extra-schedular Rating for the Injury to Muscle Group XV

The appellant has recognized that he is already in receipt of 
the maximum schedular disability rating of 30 percent for an 
injury to Muscle Group XV under Diagnostic Code 5315 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Rating 
Schedule).  See page six of the appellant's written Statement 
in Support of the Claim dated in August 1999.  Accordingly, 
he has requested extra-schedular consideration for a rating 
in excess of 30 percent for this disability.  Id.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service- connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (emphasis added).  

The appellant in this case has not worked since approximately 
1989, and he is rated permanently and totally disabled for 
psychiatric reasons.  Social Security Administration records 
also attribute his unemployed status to psychiatric 
disability and to polysubstance abuse.  See, e.g., Form SSA-
831-US, Disability Determination and Transmittal, dated in 
November 1990.  There is no indication reflected by the 
competent medical evidence of record that the appellant's 
wartime muscular injury to his right thigh has contributed in 
any significant way to his unemployed status.  Likewise, 
there is no evidence that the injury to Muscle Group XV has 
recently required frequent periods of hospitalization, or 
that the application of the regular schedular rating 
standards is otherwise impractical in this case.  
Consequently, entitlement to extra-schedular consideration is 
not demonstrated, and the appeal on this issue will be 
denied.  

Compensable Rating for Furunculosis

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  The Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the current claim seeking an increased rating 
for furunculosis was received in September 1989, evidence 
dating from earlier than September 1988 is not particularly 
relevant.  See 38 C.F.R. § 3.400(o)(2)(1999).  

A compensable (10 percent) rating for furunculosis requires 
competent medical evidence of exfoliation, exudation or 
itching involving an exposed surface or an extensive area.  
38 C.F.R. Part 4, Code 7899-7806 (1999).  

The service-connected furunculosis has historically been 
manifested by periodic staphylococcus infections in furuncles 
located on the back of the neck, chest, both arms, and 
occasionally on an eyelid or earlobe.  The VA medical 
treatment records contained in the claims file document 
generally successful treatment with medications for these 
recurrent skin infections.  Thus, on a VA examination in 
September 1989, it was reported that there were small 
furuncles on the right wrist and sternal area, and old scars 
on the back of the neck.  A bacteriological culture in July 
1990 was positive for staphylococcus.  Multiple round scars on 
the posterior of the neck were found on a subsequent VA 
examination of the appellant in April 1992.  VA outpatient 
records dating from May and December 1992 report that the 
appellant's furunculosis was under control and stable on his 
current medication program.  

On a VA skin examination in January 1993, the examiner 
reported that there was a history of recurrent acne and 
furunculosis, for which the appellant had been on multiple 
medication regimes.  The furunculosis generally flared up in 
the summer, when there would be soreness, drainage and 
tenderness.  However, at the time of this examination, no 
active lesions were found, only old scars on the posterior 
neck, anterior chest and saccral areas.  

In February 1993, a visit to the Dermatology Clinic resulted 
in a report that the appellant's skin disorder was well-
controlled on medication.  In June 1993, at the time PCT was 
first diagnosed, it was also reported that there was no active 
acne at that time, just old scars on the neck.  

In February 1995, the Board remanded this claim in order to 
examine the appellant during an active phase of his skin 
disorder.  However, a VA skin examination in June 1995 
diagnosed furunculosis by history only, and the only 
objective manifestations reported were old macular scars on 
the neck, shoulders and chest.  

In the absence of medical evidence of active furunculosis 
involving an extensive area or an exposed surface, a 
compensable rating is not warranted under Code 7899-7806 of 
the Rating Schedule.  However, the abundant evidence of old 
scarring on the neck, shoulders and chest would seem to 
warrant a 10 percent rating under Code 7800 for moderately 
disfiguring scars of the head, face or neck.  Accordingly, 
the appeal will be granted to this extent.  The requirements 
for the next higher rating of 30 percent (marked and 
unsightly deformity of the eyelids, lips or ears) are not 
present, nor are the requirements for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) satisfied, as 
discussed previously in this decision.  

Loss of Use of the Right Foot

The appellant seeks SMC due to the loss of use of the right 
foot.  See 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 1999).  
He also seeks financial assistance from VA in the purchase of 
an automobile or auto adaptive equipment which, under the 
circumstances existing in this case, also requires loss of 
use of a foot.  See 38 U.S.C.A. §§ 3901, 3902 (West 1991).  
Medical evidence demonstrating loss of use of the right foot 
is not currently of record; however, the appellant has 
submitted evidence to show that the State of Massachusetts 
requires him to drive a car fitted with a left-foot gas 
pedal, which he has purchased using his own funds.  In the 
opinion of the Board, this evidence is sufficient to render 
the claim well-grounded, thereby warranting a remand for a 
definitive medical opinion on what is essentially a medical 
question.  

ORDER

The claims seeking service connection for PCT, seeking SMC 
for loss of use of the right foot, and seeking financial 
assistance for the purchase of an automobile or auto adaptive 
equipment are found to be well-grounded.  

Entitlement to a 10 percent rating for scarring due to 
furunculosis is established.  To this extent the appeal is 
granted.  

Entitlement to an extra-schedular rating in excess of 
30 percent for an injury to Muscle Group XV is not 
established.  To this extent, the appeal is denied.  


REMAND

The appeal is remanded for the following further actions:  

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for the disabilities in 
question.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained 

2.  The RO should refer the claims file 
to A.S. Lanes, M.D., who examined the 
appellant at the Boston VAMC in June 
1995, and to J.D. Abernethy, M.D., 
Environmental Physician/Agent Orange at 
the Brockton VAMC, and request that they 
each review the relevant medical evidence 
and provide reasons and bases for their 
reported diagnosis of PCT due to exposure 
to Agent Orange in view of the many years 
which elapsed between the appearance and 
diagnosis of PTC in approximately June 
1993, and the appellant's exposure to 
Agent Orange which ended in December 
1968.  If either or both of these 
physicians are no longer available, the 
claims file should be provided to another 
VA physician with appropriate 
qualifications, who should be requested 
to provide a medical opinion as to the 
etiology of the appellant's PCT.  

3.  The RO should also schedule the 
appellant for a VA medical examination in 
order to determine if the appellant has 
loss of use of the right foot: i.e., 
whether or not any effective right foot 
function such as balance and propulsion 
remains other than that which would be 
equally well served by an amputation of 
the right foot and the fitting of a 
prosthesis.  See 38 C.F.R. § 3.350(a)(2), 
a copy of which should be provided to the 
examiner for reference.  

4.  The RO should next review all of the 
relevant evidence and readjudicate the 
appellant's remaining claims.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998). 


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



